State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 12, 2016                      521745
________________________________

In the Matter of KEITH SNARE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
CAPTAIN BERTONE, as Corrections
   Captain, Shawangunk
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   March 29, 2016

Before:   Peters, P.J., Lahtinen, Garry, Rose and Mulvey, JJ.

                             __________


     Keith Snare, Wallkill, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Ulster County) to
review a determination of the Superintendent of Shawangunk
Correctional Facility finding petitioner guilty of violating a
prison disciplinary rule.

     Determination confirmed.     No opinion.

      Peters, P.J., Lahtinen, Garry, Rose and Mulvey, JJ.,
concur.
                              -2-                  521745

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court